PER CURIAM.
Dexter Cowan appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Cowan raises seven grounds of ineffective assistance of counsel. Because the record does not conclusively refute Cowan's claim that counsel was ineffective for failing to call an expert witness to challenge the conclusions made by the State's fingerprint expert, we reverse the summary denial of Ground Five and remand for attachment of portions of the record conclusively refuting this claim or for an evidentiary hearing. See Cox v. State, 189 So.3d 221, 222 (Fla. 2d DCA 2016) ; Ward v. State, 861 So.2d 107, 107 (Fla. 1st DCA 2003) ; Baker v. State, 826 So.2d 524, 525 (Fla. 4th DCA 2002). We affirm on all other grounds.
AFFIRMED in Part, REVERSED in Part, and REMANDED with Instructions.
PALMER, BERGER and WALLIS, JJ., concur.